Citation Nr: 1445099	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  07-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to a higher initial rating (or evaluation) in excess of 40 percent for Raynaud's disease syndrome of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from July 2004 to July 2005, in addition to service in the Reserves.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part,
granted service connection for Raynaud's syndrome of both hands with a 10 percent rating effective July 15, 2005 (i.e., the day following service separation), and denied service connection for a left foot disorder.   

On the October 2007 VA Form 9, the Veteran requested a Travel Board hearing;  however, in September 2010, the Veteran withdrew the request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).
In November 2011, the Board granted service connection for a digestive disorder characterized by acid reflux and denied service connection for a left foot disorder, an initial disability rating in excess of 10 percent for Raynaud's disease syndrome of the hands, an initial rating in excess of 10 percent for residuals of a scar status post surgery for oral dysplasia of the tongue, and an initial compensable for rating bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a November 2012 Joint Motion for Partial Remand (Joint Motion), the November 2011 Board decision was partially vacated on the basis of agreement that the Board provided inadequate reasons and basis for finding that there was clear and unmistakable evidence of  no aggravation of a left foot disorder during service and for finding that the Veteran's lay report of daily characteristic attacks of Raynaud's disease syndrome of the hands at the January 2006 fee-based examination was not credible based, in part, on a lack of reports relating to Raynaud's syndrome in the record.  The parties to the Joint Motion also directed the Board to obtain an opinion to determine the relative severity, common symptomatology, and usual treatment of Raynaud s syndrome, and whether the symptomatology can be separated from carpal tunnel syndrome.  The parties to the Joint Motion further noted that the Veteran withdrew the appeal of the Board's denials of entitlement to an initial rating of 10 percent for residuals of scar status post surgery for oral dysplasia of the tongue and entitlement to an initial compensable rating for bilateral hearing loss; therefore, those portions of the Board's decision should not be disturbed.  
In October 2013, the Board remanded the issues on appeal to ask the Veteran to identify records pertaining to a pre-service medial sesamoid excision of the left foot; to provide the Veteran with a VA medical examination with a medical opinion on the left foot disorder; to provide the Veteran with a VA medical examination with a medical opinion on the Raynaud's syndrome; and for subsequent readjudication of the appeals.  The case now returns to the Board after satisfactory completion of the ordered development with regard to the issue of rating Raynaud's syndrome; therefore, there has been compliance with the Board's prior remand directives with regard to this issue.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  As explained below in the remand section, the VA medical examination with a medical opinion on the left foot disorder is not adequate for rating purposes, and further development is required.
In a January 2014 rating decision issued during the course of remand, a higher initial rating of 40 percent effective from July 15, 2005 was awarded for Raynaud's phenomenon, bilateral hands; therefore, the Board has recharacterized the initial rating appeal for Raynaud's disease syndrome of both hands on the first page of the decision to reflect the new 40 percent rating that has been assigned for the entire rating period.    

The issues of service connection for mouth cancer, a bilateral elbow disorder, carpal tunnel syndrome, and a right shoulder disorder have been raised by the record and were previously referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, but have not yet been adjudicated.  See September 2010 statement; see also December 2013 VA medical examination report (opining that it is more likely than not that carpal tunnel syndrome should be considered for service connection).  Therefore, the Board does not have jurisdiction over them, and they are again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for a left foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

For the entire rating period, Raynaud's syndrome of the hands was manifested by characteristic attacks at least daily without digital ulceration of two or more digits or autoamputation of one or more digits.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for Raynaud's disease syndrome of the hands are not met or approximated for any period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7117 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran is challenging the initial disability rating assigned following the grant of service connection for Raynaud's disease syndrome of the hands.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA for the initial rating appeals.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In January 2006 and December 2013, the AOJ also provided the Veteran with VA medical examinations for the Raynaud's syndrome in connection with the initial rating appeal.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeal for rating Raynaud's syndrome.  The VA examiners considered an accurate history of the claimed disabilities, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed thorough examinations of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  There has been no allegation or indication that there has been a material change in condition of the Veteran's disability since the last VA medical examination.  

Pursuant to the Board's prior remand directive, the December 2013 VA medical examiner addressed the relative severity, common symptomatology, and usual treatment of Raynaud's syndrome and opined that symptoms of Raynaud's syndrome of the hands were not separable from symptoms of carpal tunnel syndrome.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Raynaud's Disease

For the entire rating period from July 15, 2005, Raynaud's disease syndrome of the hands is rated at 40 percent under the criteria at 38 C.F.R. § 4.104, DC 7117.  Raynaud's phenomenon is intermittent bilateral attacks of ischemia of the fingers or toes and sometimes the ears or nose, marked by severe pallor, and often accompanied by paresthesia and pain; it is brought on characteristically by cold or emotional stimuli and relieved by heat, and is due to an underlying disease or anatomical abnormality.  When the condition is idiopathic or primary it is called Raynaud's disease.  See Dorland's Illustrated Medical Dictionary 541, 1420, 1588 (30th ed. 2003).  Due to the nature and severity of the manifestations involving the hands as demonstrated by the lay and medical evidence of record, the Board finds no other DC under which it would be more appropriate to rate the Raynaud's disease syndrome of the hands.  Butts v. Brown, 5 Vet App 532 (1993).

Under DC 7117 for Raynaud's syndrome, a 10 percent rating is assigned when there are characteristic attacks occurring one to three times per week.  A 20 percent rating is assigned when there are characteristic attacks occurring four to six times a week.  A 40 percent rating is assigned when there are characteristic attacks occurring at least daily.  A 60 percent rating is assigned when there are two or more digital ulcers and a history of characteristic attacks.  A maximum 100 percent rating is assigned when there are two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  38 C.F.R. § 4.104.  

A characteristic attack consists of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upset.  The evaluations assigned under DC 7117 are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  See 38 C.F.R. 
§ 4.104, DC 7117, Note.

When a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In consideration of the December 2013 VA medical opinion that symptoms of non-service-connected carpal tunnel syndrome are not distinguishable from service-connected Raynaud's syndrome disease, the Board will consider any symptoms involving the hands that may be attributable to non-service-connected carpal tunnel syndrome as attributable to service-connected Raynaud's disease syndrome of the hands.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that Raynaud's disease of the hands has been manifested by two or more digital ulcers and a history of characteristic attacks so that the 60 percent criteria are approximated for any period.  Throughout the rating period, the weight of the evidence shows that Raynaud's disease has been manifested by characteristic attacks at least daily without digital ulceration of two or more digits or autoamputation of one or more digits.  See, e.g., January 2006 VA medical examination report (noting no digital ulceration and no autoamputation of the digits); December 2013 VA medical examination report (checking "No" when asked if the Veteran had two or more digital ulcers and when asked if he had autoamputation of one or more digits); March 2009 private orthopaedic note (denying ulcers on the fingers).  The demonstrated characteristic attacks of Raynaud's disease syndrome at least daily are contemplated by the 40 percent schedular rating.  

Although the Veteran has contended that the disability picture associated with Raynaud's disease syndrome of the hands more closely approximates the schedular criteria for a 60 percent rating, neither he nor the representative has provided, or cited to, evidence showing that the Raynaud's syndrome was manifested by digital ulceration of two or more digits or autoamputation of one or more digits at any time during the rating period.  See September 2014 Appellant's Post-Remand Brief.  These additional symptoms and functional impairment are required to approximate the schedular criteria for a rating in excess of 40 percent under DC 7117.  In the absence of evidence of digital ulceration of two or more digits or autoamputation of one or more digits, the Board finds that the weight of the evidence is against finding that the schedular criteria for a rating in excess of 40 percent under DC 7117 for Raynaud's disease syndrome of the hands are met or approximated for any period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment for Raynaud's disease syndrome of the hands that is not already encompassed by the 40 percent schedular rating under DC 7117 for the entire rating period.  The schedular rating criteria, DC 7117, provide for disability ratings based the frequency of characteristic attacks of Raynaud's syndrome as manifested by various symptoms involving the digits to include color changes, pain, paresthesia, and cold sensitivity; the presence of digital ulcers; and the presence of autoamputation of one or more digits.  For the entire rating period, the Veteran's Raynaud's disease syndrome of the hands was manifested by characteristic attacks of Raynaud's syndrome at least daily without digital ulceration of two or more digits or autoamputation of one or more digits.  The schedular criteria for Raynaud's syndrome reasonably describe all symptoms and functional impairment associated with the disability.  The 40 percent schedular rating under DC 7117 specifically contemplates Raynaud's syndrome with characteristic attacks that occur at least daily when there is no digital ulceration of two or more digits or autoamputation of one or more digits.  The December 2013 VA medical examiner noted that symptoms of carpal tunnel syndrome were indistinguishable from symptoms pertaining to Raynaud's disease syndrome of the hands, and noted that the Veteran always had only symptoms in hands always; therefore, the evidence does not indicate that symptoms or impairment involving any part of the upper extremities other than the hands should be considered for rating purposes.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current rating, that the Veteran's hand symptoms and related functional impairment are fully contemplated by the schedular rating criteria under DC 7117.  

There is neither allegation nor indication that the combined effect of all the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating (under 38 C.F.R. § 3.321(b)) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect or collective impact of multiple service-connected disabilities to create such an exceptional circumstance.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1).  


Consideration of a Total Disability Rating Based on Individual Unemployability

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The evidence shows that the Veteran retired as a dentist during the course of the appeal.  See December 2012 VA primary care note.  The Veteran does not contend, and the evidence does not otherwise indicate, that the Raynaud's disease syndrome of the hands precludes substantially gainful employment.  See, e.g., December 2013 VA medical examination report (answering "No" when asked if Raynaud's disease syndrome impacted the ability to work).  For these reasons, the issue of entitlement to a TDIU is not raised in this case.  


ORDER

An initial rating in excess of 40 percent for Raynaud's disease syndrome of the hands for the entire rating period is denied.  


REMAND

Service Connection for a Left Foot Disorder

The issue of service connection for a left foot disorder is remanded for a supplemental VA medical opinion in order to comply with prior remand directives.  Stegall, 11 Vet. App. at 268 (1998); D'Aries, 22 Vet. App. at 97.  In October 2013, the Board remanded the issue of service connection for a left foot disorder to ask the Veteran to identify treatment records related to pre-service medial sesamoid excision of the left foot and provide a VA medical examination with medical opinions, for each diagnosed left foot disorder, addressing whether there was clear and unmistakable evidence that the left foot disorder existed prior to service entrance in July 2004 and, if so, whether there was clear and unmistakable evidence that the left foot disorder was not aggravated during service.  For each identified current left foot disorder which did not pre-exist active service, the VA medical examiner was to provide a medical opinion on the question of whether it was at least as likely as not that the left foot disorder was causally related to service.  

In November 2013, the AOJ asked the Veteran to provide additional information within thirty days regarding treatment received for the pre-service medial sesamoid excision of the left foot or submit the relevant treatment records himself.  The Veteran did not respond to the letter.  In consideration of the foregoing, the Board finds that there was substantial compliance with that portion of the Board's prior remand directive.  

However, there has not been compliance regarding the directive to provide the Veteran with a VA medical examination with a medical opinion for the left foot disorder.  Although the Veteran was provided with a VA medical examination for the left foot disorder in December 2013, the December 2013 VA medical opinion is inadequate because the VA medical examiner provided several contradictory statements when providing the medical opinion.  Specifically, when asked if there was clear and unmistakable evidence that the current identified left foot disability pre-existed the Veteran's entrance into active duty in July 2004, the December 2013 VA medical examiner answered "briefly yes."  When asked if there was in-service aggravation, the December 2013 VA medical examiner wrote "none."  When asked to identify and provide an opinion for each left foot disorder which did not pre-exist service using the "as likely as not" standard, the December 2013 VA medical examiner wrote "no such disorders."  These statements provided by the December 2013 VA medical examiner collectively indicate that it was the VA examiner's medical opinion that any current left foot disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  

In the same VA examination report, however, the December 2013 VA medical examiner wrote that the claimed left foot disorder was "less likely than not" incurred in or caused by service, which is the standard the Board asked the VA medical examiner to consider for each identified current left foot disorder which did not pre-exist active service.  In providing rationale for the medical opinion, the December 2013 VA medical examiner noted, in part, that onychomycosis was diagnosed after service, the first mention of metatarsalgia was in 2013 (i.e., after service), and degenerative changes were noted on x-ray of the left foot in 2011.  These statements provided by the December 2013 VA medical examiner alternatively suggests that the VA medical examiner opined that there were current left disorders (i.e., left foot diagnoses) that did not exist prior to service.  

Also, the December 2013 VA medical examiner did not address the following:  
(1) the Veteran's report of foot trouble (October 2004 service of medical history); (2) the notation of mild pes planus that was reported to be symptomatic with running (October 2004 service medical examination report); and (3) the types of foot disorders treated with a sesamoidectomy/osteotomy.  Furthermore, the December 2013 VA medical examiner provided insufficient rationale for the medical opinion that the Veteran's bilateral hallux valgus "was present for a long time prior to service."  The only evidence mentioned in support of the medical opinion is the Veteran's lay history, which, alone, is insufficient to meet the high evidentiary burden of "clear and unmistakable evidence."  Because the parties to the Joint Motion cited to the October 2004 report of foot pain and have directed the Board to provide adequate reasons and bases for any finding that a current left foot disorder both clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service, it is imperative that clarification and additional discussion of the above is obtained.  For these reasons, the Board finds that a supplemental VA medical opinion is needed.  

Accordingly, the issue of service connection for a left foot disorder is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the December 2013 VA medical examiner who examined the Veteran's left foot disorder (or another appropriate medical professional, if the examiner is unavailable). Another medical examination is not necessary unless needed to provide the requested opinion. 

The relevant documents in the record should be made available to the VA examiner for review.  In the addendum report, the examiner should confirm that the record was reviewed.

The examiner should identify all current left foot disorders, and for each left foot diagnosis, the examiner should address the following:

a.  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the identified left foot disorder pre-existed the Veteran's entrance into active duty service in July 2004?  Please provide rationale for the medical opinion and specify any and all pertinent evidence considered.

b.  If the left foot disorder clearly and unmistakably pre-existed the Veteran's entrance into active duty, is there also clear and unmistakable evidence (i.e., obvious and manifest) that the left foot disorder was not aggravated (i.e., permanent worsened beyond the natural progression of the disorder) while the Veteran was in active service? Please provide rationale for the medical opinion and specify any and all pertinent evidence considered.

c.  For each identified left foot disorder (i.e., left foot diagnosis) for which there was either: (1) no clear and unmistakable evidence that the left foot disorder existed prior to service or (2) no clear and unmistakable evidence that it was not permanently worsened beyond the normal progression (in other words, if the answers to either of the above questions (a or b) are in the negative), the examiner should assume for the purposes of the opinion that there was no pre-existing left foot disorder and offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the left foot disorder is causally or etiologically related to service.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.  

When providing rationale for the medical opinions above, the examiner should address the following:  (1) the Veteran's report of foot trouble on the October 2004 service of medical history; (2) the notation of mild pes planus that was symptomatic with running on the October 2004 service medical examination report; and (3) the types of foot disorders treated with a sesamoidectomy/ osteotomy and explain why evidence that such a procedure was performed prior to service does or does not support the medical opinion rendered.  

2.  Thereafter, the remanded issue of service connection for a left foot disorder should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


